Citation Nr: 0119546	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  90-54 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho

                                   
THE ISSUE

Entitlement to an increased disability rating for service 
connected post-operative tendon repair, left knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967 and from November 1967 to October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  That rating decision, in pertinent part, 
denied an increased rating for service-connected post-
operative tendon repair, left knee, rated as 10 percent 
disabling.

The Board remanded the case in September 1991 and again in 
February 1993 for further evidentiary development.  In a 
March 1995 decision, the Board, inter alia, denied the 
veteran's claim for an increased rating for service-connected 
post-operative tendon repair, left knee.

The veteran appealed the March 1995 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 1999 order, the Court granted a February 1999 
Joint Motion for Remand submitted by the parties.  The 
Board's March 1995 decision was vacated as to the issue on 
appeal and it was remanded by the Court to the Board pursuant 
to the Joint Motion.

In April 2000, the Board remanded the issue to the RO for 
development consistent with the Joint Motion.  Subsequently, 
a September 2000 rating action continued the prior 10 percent 
evaluation for post-operative tendon repair, left knee; 
granted a separate 10 percent evaluation for a tender and 
painful surgical scar on the knee; denied a separate 
evaluation for left knee arthritis; and denied a total rating 
based on individual unemployability.  In a statement received 
in October 2000, the veteran indicated that he wished to 
withdraw the issue of entitlement to a total rating based on 
individual unemployability.  Accordingly, that issue will not 
be discussed further in this decision.  An appeals of the 
assignment of a separate, 10 percent rating for a scar on the 
knee, discussed in the supplemental statement of the case 
issued in September 2000, has not been perfected by the 
veteran and is not before the Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service connected left knee disability is 
manifested by slight disability, most notably slight 
crepitus, minimal limitation of flexion, and complaints of 
pain on use, but no instability or functional loss; arthritis 
has not been found on X-ray testing.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
post-operative tendon repair, left knee residuals of left 
knee injury, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, Code 5257-5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that while the appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  The Act, in 
pertinent parts, eliminated the concept of a well-grounded 
claim and imposed on VA new duty to assist and notice 
obligations.  In regard to the issue on appeal, the Board 
finds that that issue is adequately developed for appellate 
review, and need not be remanded to the RO for initial review 
in light of the VCAA.  The duty to assist has been met; the 
claim has previously been remanded for a VA examination 
pursuant to the Joint Remand instructions, and the RO has 
secured all pertinent records of which it had notice.  
Furthermore, in the supplemental statement of the case issued 
in September 2000, the RO has met the notice requirements of 
the VCAA.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.42 (2000).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

The veteran injured his left knee during service, and 
patellar tendon surgery was performed in January 1977.  
Service connection for post-operative patellar tendon repair, 
left, was granted in June 1978, and a noncompensable 
evaluation was assigned from October 1977.  An October 1988 
rating decision increased the evaluation to 10 percent 
disabling, from May 1986.  The veteran contends that he is 
entitled to a higher evaluation.  (The Board notes that in 
September 2000, the RO assigned a separate 10 percent 
evaluation under Code 7804 for tender and painful surgical 
scar of the left knee.)  

Under Code 5259, the current 10 percent evaluation of the 
veteran's left knee disability is appropriate for symptomatic 
removal of semilunar cartilage.  No higher evaluation is 
available under that code section.  38 C.F.R. Part 4, 
Diagnostic Code 5259 (2000).  A 20 percent evaluation is 
contemplated for dislocated semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion of the 
joint.  38 C.F.R. Part 4, Diagnostic Code 5258 (2000).

A 10 percent evaluation under code 5257 contemplates a slight 
level of recurrent subluxation or lateral instability.  A 20 
percent evaluation requires a moderate level of recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
requires a severe level of disability.  38 C.F.R. Part 4, 
Diagnostic Code 5257 (2000).

In May 1993, the veteran underwent diagnostic arthroscopy 
with lateral retinacular release and debridement of the 
medial femoral condyle.  In November 1994, an assessment of 
degenerative joint disease in the left knee was made, 
apparently without X-rays.  

In October 1997, the veteran reported problems with pain and 
swelling of the knee.  He reported that he was actively 
engaged in hunting and fishing, and that his knee brace 
prevented hyperextension and sudden pain.  The VA physician 
noted intact ligaments, with slightly excessive medial-
lateral laxity, with the knee tending to open up somewhat 
laterally.  There was some atrophy of the quadriceps; 
however, on formal muscle testing his strength appeared to be 
5/5 in both his quadriceps and hamstrings.  The assessment 
was patellofemoral degenerative joint disease as well as some 
medial compartment degenerative joint disease, with lateral 
laxity likely related to the loss of medial compartment joint 
space and secondary stretching of the lateral supporting 
structures.  A new knee orthosis was recommended.  

In August 1998, the veteran reported that he was wearing his 
brace intermittently, and was walking two and one half miles 
per day five times per week.

A VA examination was conducted in July 2000.  The veteran 
reported left knee pain with weather changes.  He treated 
this pain by getting up and walking.  Exposing his knee to 
cold water such as in stream fishing also resulted in knee 
pain.  The veteran noted that his knee pain was relieved by 
walking, and he used his knee brace for hunting, fishing and 
prolonged walking.  He also used Tylenol on an as needed 
basis.  Physical therapy and hot tubs also helped to relieve 
his pain.  The veteran reported that he used his brace 
approximately 80% of the time, but never required a 
wheelchair, cane or crutch.  The veteran worked in material 
handling and sometimes his job required significant walking.  
He stated that he had lost approximately three days of work 
in the last year due to a combination of fibromyalgia and 
knee pain.  On examination, knee circumferences were 43.7 
centimeters bilaterally.  On palpation, the medial and 
lateral ligamental lines and the patella were all nontender.  
There was no evidence of patellar heat, induration or rubor.  
There was minimal left knee crepitus, and no sign of 
McMurray's or anterior drawer signs.  Motor strength was 5/5 
without pain behavior.  Left knee range of motion was from 0 
to 132 degrees (right knee motion was from 0 to 136 degrees).  
The Board notes that full knee motion is from 0 to 140 
degrees.  See 38 C.F.R. § 4.71a, Plate II (2000).  The 
veteran demonstrated a full squat and recovery without upper 
extremity assistance.  He showed normal heel strike without 
limp.  X-rays of the knee were negative.  The diagnosis was 
history of left knee patellar repair, now with evidence on 
physical examination of traumatic arthritis although this is 
not confirmed radiographically; no evidence of subluxation or 
joint instability.

The medical evidence of record shows a degree of left knee 
disability properly characterized as slight, as would be 
contemplated under code 5257 by the current 10 percent 
evaluation.  The Board notes that, while the most recent VA 
examination did not demonstrate any significant limitation of 
motion, instability or subluxation, the veteran's complaints 
of pain on use and use of a brace provides a basis for 
characterizing the overall disability level as meriting the 
current compensable evaluation.  The examinations of record 
have not described the moderate level of recurrent 
subluxation, lateral instability, or other disability 
required for a 20 percent evaluation under code 5257.  
38 C.F.R. Part 4, Diagnostic Code 5257 (2000).  Nor are the 
frequent episodes of "locking," pain, and effusion of the 
joint required for a 20 percent evaluation under Code 5258 
shown.  38 C.F.R. Part 4, Diagnostic Code 5258 (2000).

The most recent X-ray reports of record found no evidence to 
substantiate the arthritis of the left knee noted by the 
examiners.  Nor did the recent examination find any 
significant limitation of motion.  Accordingly, the Board has 
determined that the veteran is not entitled to a separate 10 
percent evaluation under code 5003.  This is particularly 
true in the absence of any showing of lateral instability on 
the recent examination.  See VAOGPREC 23-97; 38 C.F.R. Part 
4, Diagnostic Codes 5003, 5261 (2000).  Nor is the veteran 
entitled to higher ratings under Codes 5260 or 5261 since leg 
flexion is not limited to 30 degrees or less, and leg 
extension is not limited to 15 degrees or more.  38 C.F.R. 
Part 4, Diagnostic Codes 5260, 5261 (2000).  The veteran is 
able to hunt, fish, and walk for both work and recreation 
with the use of his knee brace.  As noted above, his reported 
pain on use provides part of the basis for the 10 percent 
evaluation currently assigned, thus no additional disability 
based on functional loss is appropriate.  DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

